United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-02
Issued: April 1, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 27, 2007 appellant filed a timely appeal from an April 30, 2007 decision
of the Office of Workers’ Compensation Programs, denying his claim for bilateral carpal tunnel
syndrome. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that his bilateral
carpal tunnel syndrome was aggravated by factors of his employment.
FACTUAL HISTORY
This is the second appeal in this case.1 By decision dated March 13, 2007, the Board
dismissed appellant’s appeal at his request.

1

See Docket No. 07-151 (order issued March 13, 2007).

On November 4, 2004 appellant, then a 54-year-old mail handler, filed an occupational
disease claim alleging that he developed bilateral carpal tunnel syndrome beginning on
January 1, 2004 caused by the repetitive motions involved in driving a forklift. The employing
establishment controverted his claim.
In an emergency room report dated November 4, 2004, Dr. Gloria Nwanko stated that
appellant had right hand numbness, etiology unknown. In response to a medical form question
as to whether the condition was job related, she wrote a question mark.
On December 3, 2004 the Office advised appellant that the work factor he cited in his
2004 claim, driving a forklift, was the same factor cited in his previous claim for carpal tunnel
syndrome.2 It advised him that his claim would be denied as a duplicate claim. No response was
received.
By decision dated January 20, 2005, the Office denied appellant’s claim on the grounds
that it was a duplicate of his 2002 claim for bilateral carpal tunnel syndrome.
On February 4, 2005 appellant requested an oral hearing that was held on March 1, 2006.
He testified that his activities operating a forklift since 2002 aggravated his bilateral carpal
tunnel syndrome. Appellant indicated that his condition had worsened since he filed his previous
claim in 2002.
In an October 11, 2004 report, Dr. Christine J. Quinto, a neurologist, diagnosed carpal
tunnel syndrome, moderate in the left wrist and mild in the right, based on a nerve conduction
study and electromyogram (EMG). She did not indicate the cause of the condition.
In a January 6, 2005 report, Dr. Gerrard F.A. Ferrer, a Board-certified neurologist and an
associate of Dr. Quinto, diagnosed carpal tunnel syndrome. He stated, “[w]e feel that
[appellant’s] condition is related to activities associated with his line of work operating a forklift
for many years.”
In notes dated June 30, July 13 and October 12, 2005, Dr. Juluru P. Rao, a Boardcertified orthopedic surgeon, diagnosed bilateral carpal tunnel syndrome. He stated:
“[Appellant] has pain, tingling, numbness and weakness [in his right upper
extremity] and [he] relates this activity to the injuries he sustained at working in
repetitive activities involving both hands and both upper extremities when he is
working for [the employing establishment]. It is my opinion that the bilateral
carpal tunnel syndrome is the direct result of the activities related to the job.
[Appellant] had EMG [and] nerve conduction studies, which confirmed the
diagnosis of bilateral carpal tunnel syndrome. I request permission for [him] to
have decompression of the median nerve and carpal tunnel release.”
2

In 2002 appellant had previously filed a claim for carpal tunnel syndrome, sustained on and after January 1,
2002, which the Office handled under File No. 022028108. This claim was denied by the Office on
November 14, 2002. Appellant filed a third claim for bilateral carpal tunnel syndrome on November 10, 2004. The
claim was denied as a duplicate claim under Office File No. 022060934.

2

By decision dated May 10, 2006, an Office hearing representative affirmed the
January 20, 2005 decision but modified it to reflect that the denial of appellant’s claim was based
on the lack of sufficient medical evidence establishing that his bilateral carpal tunnel syndrome
was caused or aggravated by his employment activities since 2002, the year he filed his previous
claim.
On February 12, 2007 appellant withdrew his appeal to the Board and requested
reconsideration from the Office. He submitted a January 28, 2007 report from Dr. Rao who
stated that on June 30, 2005 appellant reported a history of right shoulder pain and tingling and
numbness of the right upper extremity and left hand. Dr. Rao treated appellant through
December 28, 2005. He noted that EMG and nerve conduction studies performed in 2002, 2004
and 2005 revealed bilateral carpal tunnel syndrome. Dr. Rao stated:
“[Appellant] has been working for the [employing establishment] since 1972 and
has been driving a forklift for the last 13 years. According to [his] description,
[appellant] uses his left hand to steer the wheels and right hand to shift three
levers, which causes the lift to go up and down, tilt and go ... side-to-side. Since
2000, [he] has started getting numbness in both hands and was dropping things....
It is my opinion that [appellant] driving a forklift for the past 13 years aggravated
his carpal tunnel syndrome. The activities [he] is describing are very strenuous
and repetitive, which place enormous amount of pressure on both carpal tunnels.
The repetitive trauma is cumulative and is known to aggravate the carpal tunnel
syndrome. It is my opinion that [appellant’s] bilateral carpal tunnel syndrome is
aggravated by his repetitive activities using a forklift. Based on a reasonable
degree of medical certainty, it is my opinion that operation [of a] forklift
aggravated the bilateral carpal tunnel syndrome.”
By decision dated April 30, 2007, an Office hearing representative denied modification of
the denial of appellant’s claim.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
evidence.3 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s condition and the implicated employment factors. The opinion of the physician must
3

Michael S. Mina, 57 ECAB ___ (Docket No. 05-1763, issued February 7, 2006).

3

be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.4
ANALYSIS
Appellant alleged that his activities operating a forklift since 2002 aggravated his
bilateral carpal tunnel syndrome. He indicated that his condition had worsened since he filed his
previous claim in 2002.
Dr. Quinto diagnosed bilateral carpal tunnel syndrome. However, she did not indicate the
cause of the condition. Therefore, Dr. Quinto’s report is not sufficient to establish that
appellant’s bilateral carpal tunnel syndrome was aggravated by his employment activities since
2002. Dr. Nwanko stated that appellant had right hand numbness and indicated that the cause of
his condition was unknown. Lacking a specific diagnosis and medical rationale explaining how
the condition was related to appellant’s job, this report is not sufficient to establish that his
bilateral carpal tunnel syndrome was aggravated by his employment activities since 2002.
Dr. Ferrer diagnosed carpal tunnel syndrome and stated, “We feel that [appellant’s] condition is
related to activities associated with his line of work operating a forklift for many years.”
However, Dr. Ferrer did not describe the mechanism of injury, the specific motions involved in
operating a forklift that aggravated his bilateral carpal tunnel syndrome. Lacking a complete and
accurate factual background and sufficient medical rationale, his opinion on causal relationship
is not sufficient to establish that appellant’s bilateral carpal tunnel syndrome was aggravated by
his employment activities since 2002.
Dr. Rao diagnosed bilateral carpal tunnel syndrome and stated his opinion that
appellant’s condition was the direct result of his job activities involved in driving a forklift. He
used his left hand to steer the wheels and right hand to shift three levers which caused the lift to
move vertically and horizontally and tilt. The activities were strenuous and repetitive and placed
an enormous amount of pressure on the carpal tunnels in appellant’s wrists. Since 2000, he had
experienced numbness in both hands and dropped things. Dr. Rao stated his opinion that
appellant’s bilateral carpal tunnel syndrome was aggravated by repetitive activities involved in
driving a forklift for the past 13 years. As appellant’s prior claim for bilateral carpal tunnel
syndrome was denied in 2002, and as he claimed that his condition worsened after 2002, the
issue in this case is whether his condition worsened after 2002 due to his job operating a forklift.
Dr. Rao opined that his bilateral carpal tunnel syndrome was aggravated by 13 years of driving a
forklift. He did not opine that appellant’s condition had worsened after 2002 due to his
employment. In fact, Dr. Rao did not examine appellant in 2002, at the time he claimed to have
an aggravation of his carpal tunnel syndrome. He first examined him in 2005. For these reasons,
Dr. Rao’s opinion on causal relationship is not sufficient to establish that appellant’s bilateral
carpal tunnel syndrome worsened after 2002 due to factors of his employment.

4

Gary J. Watling, 52 ECAB 278 (2001); Gloria J. McPherson, 51 ECAB 441 (2000).

4

CONCLUSION
The Board finds that appellant failed to establish that he sustained a work-related
aggravation of his bilateral carpal tunnel syndrome after 2002.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 30, 2007 is affirmed.
Issued: April 1, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

